DISMISSED and Opinion Filed December 16, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00870-CR

                              EX PARTE ARCHIE WILLIAMS

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
              Trial Court Cause Nos. 2-15-162, 2-15-502, 2-16-0307, 2-16-0308

                             MEMORANDUM OPINION
                           Before Justices Lang, Brown, and Whitehill
                                  Opinion by Justice Whitehill
       This case is REINSTATED.

       The records in this cause and companion cause no. 05-16-00877-CR reveal the following

procedural history.   In trial court cause no. 2-15-162, Archie Williams was indicted for

tampering with evidence. Subsequently, in trial court cause no. 2-15-502, he was charged with

assault of a public servant. On June 23, 2016, appellant filed a pretrial application for writ of

habeas corpus contending he was entitled to release in both cases under article 17.151 of the

code of criminal procedure. See TEX. CODE CRIM. PROC. ANN. art. 17.151, § 1 (West 2015)

(requiring trial court to either release accused on personal recognizance or else effectuate his

release by reducing pretrial bail when State is not ready for trial within prescribed time period).

On June 29, 2016, the State reindicted appellant on both charges with the new cases being

assigned trial court cause nos. 2-16-0307 and 2-16-0308.
       On July 5, 2016, the trial court conducted an arraignment hearing on the reindicted cases

and, at the same time, heard brief testimony and argument about appellant’s request for article

17.151 relief. The trial court orally denied relief.

       On July 18–20, 2016, appellant was tried before a jury on the reindicted tampering charge

in cause no. 2-16-0307. The jury convicted appellant and it assessed punishment at twenty

years’ imprisonment and a $10,000 fine. On July 20, 2016, the trial court granted the State’s

motion to dismiss cause no. 2-15-162 on the ground the charge therein had been reindicted as

cause no. 2-16-0307.

       On July 22, 2016, appellant filed a notice of appeal to challenge the trial court’s order

denying relief on his pretrial application for writ of habeas corpus and a separate notice of appeal

to contest the trial court’s judgment in the tampering case tried under cause no. 2-16-0307. The

habeas appeal was assigned appellate court cause no. 05-16-00870-CR. The appeal of the

conviction in cause no. 2-16-0307 was assigned appellate cause no. 05-16-00877-CR. On

August 2, 2016, the trial court entered a written order denying the pretrial application for writ of

habeas corpus. The trial court’s order denied relief on all four of appellant’s charged case

numbers: 2-15-162, 2-15-502, 2-16-0307, and 2-16-0308. On August 30, 2016, appellant’s trial

counsel, Antonius B. Massar, filed an affidavit with the Court in cause no. 05-16-00870-CR that

averred, among other items, that the trial court had dismissed the assault case against appellant

on July 20, 2016—the same date appellant was convicted in the tampering case. Appellant has

filed two letters with this Court to inform the Court of his state prison mailing address.




                                                 –2–
          By order entered on September 14, 2016, the Court abated this appeal pending receipt

and review of the appellate record in cause no. 05-16-00877-CR.1 The records filed in cause nos.

05-16-00870-CR and 05-16-00877-CR show that appellant is no longer subject to pretrial

detention and, therefore, the appeal in cause no. 05-16-00870-CR is moot. See Martinez v. State,

826 S.W.2d 620, 620 (Tex. Crim. App. 1992) (court would not address merits of petition

complaining about pretrial detention when appellant had been convicted of underlying offense

rendering the petition moot); Danziger v. State, 786 S.W.2d 723, 724 (Tex. Crim. App. 1990)

(per curiam) (appeal of pretrial detention rendered moot by conviction of offense).

          We DISMISS this appeal.




                                                                        /Bill Whitehill/
                                                                        BILL WHITEHILL
                                                                        JUSTICE




Do Not Publish
TEX. R. APP. P. 47
160870F.U05




     1
        Because cause no. 05-16-00870-CR is an accelerated appeal while cause no. 05-16-00877-CR is a regular appeal, the dates to file the
clerk’s and reporter’s records were on different time tracks.




                                                                  –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE ARCHIE WILLIAMS                       On Appeal from the 382nd Judicial District
                                               Court, Rockwall County, Texas
No. 05-16-00870-CR                             Trial Court Cause Nos. 2-15-16, 2-15-502,
                                               2-16-0307, 2-16-0308.
                                               Opinion delivered by Justice Whitehill.
                                               Justices Lang and Brown participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED AS MOOT.


Judgment entered December 16, 2016.




                                         –4–